ON MOTION TO CORRECT DECREE.
As disclosed by the original opinion in this case, appellee Harper prosecuted a bill to confirm his alleged forfeited tax patent. We held the patent invalid and dismissed the bill. The Attorney General now contends that the decree should be not merely of a dismissal of the bill, but that it should proceed further and affirmatively cancel the said invalid patent. No cross-bill was filed by the state asking any such affirmative relief; but the contention is that the relief, although affirmative, could be granted under Chapter 309, Laws 1940, and particularly under Section 3 thereof, without a cross-bill.
The matter of the pleading and practice in cases under the cited act is succinctly covered, so far as concerns the point now before us, in Section 2 thereof, and in the following words: "And all of the pleadings in such cases shall be the same as in other cases in chancery, and the said cause shall be heard and determined as other cases in chancery." We must assume that the legislature knew, in the use of the quoted language, that in Bay v. Shrader, 50 Miss. 326, 331, the court had declared as follows: "It has been more than once held in this court, that if the defendant seeks more than a defeat of the relief sought by the complainant on the mortgage, or other instruments, the foundation of his claim — such as a cancellation of it or them — so as to set them entirely aside, and thereby prevents the possibility of future annoyance therefrom, he can only obtain such relief by a cross bill."
Motion overruled. *Page 598